Judgment, Supreme Court, New York County (Louis York, J.), entered February 26, 2002, which denied plaintiffs motion to strike defendant’s answer and granted defendant’s cross motion to dismiss the amended complaint, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered on or about February 14, 2002, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The complaint was properly dismissed as barred by the statute of frauds (General Obligations Law § 5-701 [a] [10]) and collateral estoppel (see Ryan v New York Tele. Co., 62 NY2d 494, 500-501 [1984]). Although the sale at issue was excluded from Appellate Term’s determination in a prior action instituted by plaintiff to recover commissions from this and other sales on the ground that it was not yet ripe, all of the claims were based on plaintiffs purported oral agreement with defendant which was found by Appellate Term, as well as this Court (Ghaffari v Rima Invs. Corp., 266 AD2d 111 [1999], lv dismissed 95 NY2d 778 [2000]), to be unenforceable under the statute of frauds.
We have considered plaintiffs remaining contentions and find them to be without merit. Concur — Mazzarelli, J.P., Sullivan, Lerner, Friedman and Gonzalez, JJ.